EXHIBIT 10.11(d)

 

SEVENTH AMENDMENT TO AMENDED AND RESTATED MASTER REPURCHASE

AGREEMENT GOVERNING PURCHASES AND SALES OF MORTGAGE LOANS

 

This Amendment, dated as of October 28, 2004 (the “Seventh Amendment”), to the
Amended and Restated Master Repurchase Agreement Governing Purchases and Sales
of Mortgage Loans, dated as of July 30, 2003 (the “Master Repurchase
Agreement”), as amended by the First Amendment to Amended and Restated Master
Repurchase Agreement Governing Purchases and Sales of Mortgage Loans, dated as
of November 19, 2003 (the “First Amendment”), the Second Amendment to Amended
and Restated Master Repurchase Agreement Governing Purchases and Sales of
Mortgage Loans, dated as of March 16, 2004 (the “Second Amendment”), the Third
Amendment to Amended and Restated Master Repurchase Agreement Governing
Purchases and Sales of Mortgage Loans, dated as of June 18, 2004 (the “Third
Amendment”), the Fourth Amendment to Amended and Restated Master Repurchase
Agreement Governing Purchases and Sales of Mortgage Loans, dated as of June 29,
2004 (the “Fourth Amendment”), the Fifth Amendment to Amended and Restated
Master Repurchase Agreement Governing Purchases and Sales of Mortgage Loans,
dated as of July 30, 2004 (the “Fifth Amendment”) and the Sixth Amendment to
Amended and Restated Master Repurchase Agreement (the “Sixth Amendment”; the
Master Repurchase Agreement, the First Amendment, the Second Amendment, the
Third Amendment, the Fourth Amendment, the Fifth Amendment, the Sixth Amendment
and Seventh Amendment, collectively, the “Agreement”), is made by and between
LEHMAN BROTHERS BANK, FSB (“Buyer”) and AAMES CAPITAL CORPORATION (“Seller” and,
together with the Buyer, the “Parties”).

 

RECITALS

 

WHEREAS, the Seller and the Buyer are parties to the Agreement, pursuant to
which the Buyer has agreed, subject to the terms and conditions set forth in the
Agreement, to purchase certain Mortgage Loans owned by the Seller, including,
without limitation, all rights of Seller to service and administer such Mortgage
Loans. Terms used but not defined herein shall have the respective meanings
ascribed to such terms in the Agreement, as amended hereby.

 

WHEREAS, the Parties wish to amend the Agreement to modify certain of the terms
and conditions governing the purchase and sale of the Mortgage Loans.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties hereto agree as follows:

 

Amendment.

 

The definition of “Guarantor” in Section 2 of the Agreement is hereby deleted in
its entirety and replaced with Aames Investment Corporation.

 

Covenants, Representations and Warranties of the Parties.

 

Except as expressly amended by Section 1 hereof, the Agreement remains unaltered
and in full force and effect. Each of the Parties hereby reaffirms all terms and
covenants made in the Agreement as amended hereby.



--------------------------------------------------------------------------------

Each of the Parties hereby represents and warrants to the other that (a) this
Amendment constitutes the legal, valid and binding obligation of such Party,
enforceable against such Party in accordance with its terms, and (b) the
execution and delivery by such Party of this Amendment has been duly authorized
by all requisite corporate action on the part of such Party and will not violate
any provision of the organizational documents of such Party.

 

Effect upon the Agreement.

 

Except as specifically set forth herein, the Agreement shall remain in full
force and effect and is hereby ratified and confirmed. All references to the
“Agreement” in the Amended and Restated Master Repurchase Agreement Governing
Purchases and Sales of Mortgage Loans shall mean and refer to the Amended and
Restated Master Repurchase Agreement Governing Purchases and Sales of Mortgage
Loans as modified and amended hereby.

 

The execution, delivery and effectiveness of this Amendment shall not operate as
a waiver of any right, power or remedy of any Party under the Agreement, or any
other document, instrument or agreement executed and/or delivered in connection
therewith.

 

Governing Law.

 

THIS AMENDMENT SHALL BE CONSTRUED, INTERPRETED AND GOVERNED BY THE LAW OF THE
STATE OF NEW YORK, WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS PRINCIPLES
THEREOF.

 

Counterparts.

 

This Amendment may be executed in any number of counterparts, and all such
counterparts shall together constitute the same agreement.

 

[Remainder of Page Intentionally Left Blank]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this Amendment to be executed
as of the day and year first above written.

 

SELLER:

AAMES CAPITAL CORPORATION, as Seller

By:

 

 

--------------------------------------------------------------------------------

   

Name: Jon D. Van Deuren

   

Title: Senior Vice President

BUYER:

LEHMAN BROTHERS BANK, FSB, as Buyer

By:

 

 

--------------------------------------------------------------------------------

   

Name:

   

Title:

 

3